Case 1:20-cv-00244-ACK-WRP Document 27 Filed 03/08/21 Page 1 of 2   PageID #: 331




  CLARE E. CONNORS                    7936
  Attorney General of Hawaii
  JAMES E. HALVORSON              5457
  RICHARD H. THOMASON 5140
  Deputy Attorneys General
  Department of the Attorney
   General, State of Hawaii
  235 South Beretania Street, 15th Floor
  Honolulu, Hawai’i 96813
  Telephone: (808) 587-2900
  Facsimile: (808) 587-2965
  E-Mail: james.e.halvorson@hawaii.gov
          richard.h.thomason@hawaii.gov
  Attorneys for Defendant
  HONOLULU CIVIL SERVICE
  COMMISSION

                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF HAWAII
  HAROLD P. MCSHANE, III,                     CIVIL NO. CV 20-00244 ACK-WRP

                   Plaintiff,                 DEFENDANT HONOLULU CIVIL
                                              SERVICE COMMISSION’S
             vs.                              JOINDER IN [DN 22] DEFENDANT
                                              DEPARTMENT OF PARKS AND
  DEPARTMENT OF PARKS AND                     RECREATION, CITY AND
  RECREATION, CITY AND COUNTY                 COUNTY OF HONOLULU’S
  OF HONOLULU; HONOLULU CIVIL                 MOTION FOR JUDGMENT ON THE
  SERVICE COMMISSION; JOHN                    PLEADINGS, OR IN THE
  and/or JANE DOE 1-10, and DOE               ALTERNATIVE, FOR SUMMARY
  ASSOCIATIONS 1-5,                           JUDGMENT, FILED MARCH 3,
                                              2021; CERTIFICATE OF SERVICE
                   Defendants.




  822966_1
Case 1:20-cv-00244-ACK-WRP Document 27 Filed 03/08/21 Page 2 of 2            PageID #: 332




   DEFENDANT HONOLULU CIVIL SERVICE COMMISSION’S JOINDER IN
  [DN 22] DEFENDANT DEPARTMENT OF PARKS AND RECREATION, CITY
     AND COUNTY OF HONOLULU’S MOTION FOR JUDGMENT ON THE
    PLEADINGS, OR IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT,
                        FILED MARCH 3, 2021

             Defendant City & County of Honolulu Civil Service Commission

  (“Commission”), by and through its attorneys, Clare E. Connors, Attorney General,

  State of Hawaii, and Deputy Attorneys General James E. Halvorson and Richard

  H. Thomason, pursuant to Rule 7(b) of the Federal Rules of Civil Procedure and

  Rule 7.9 of the Local Rules of Practice for the United States District for the

  District of Hawaii, hereby submits its joinder in [DN 22] Defendant Department of

  Parks and Recreation, City and County of Honolulu’s Motion for Judgment on the

  Pleadings, or in the alternative, for Summary Judgment, filed March 3, 2021.

             DATED:     Honolulu, Hawaii, March 8, 2021.

                                                /s/ Richard H. Thomason
                                                JAMES E. HALVORSON
                                                RICHARD H. THOMASON
                                                Deputy Attorney General

                                                Attorneys for Defendant
                                                HONOLULU CIVIL SERVICE
                                                COMMISION




  822966_1
                                            2
